WILBUR, Circuit Judge.
Appellant, Harry C. Kelly, has requested the court to appoint an attorney to represent him on his appeal in forma pauperis .from a denial of his motion to vacate and set aside the judgment and sentence. The contentions he makes upon this appeal are the same made in his application for writ of habeas corpus, which was denied by the trial court, and the order of denial affirmed in this court in Kelly v. Johnston, 9 Cir., 128 F.2d 793. In that action he was represented by counsel appointed by the lower court who also appeared upon appeal in this court.
The appellant has filed an extensive brief citing many authorities which can be considered when the matter comes regularly on for hearing. It seems entirely unnecessary to place the burden of presenting this matter on an attorney acting without compensation.
Application denied.